WISS, Judge
(concurring in the result):
23. I cannot agree with the majority opinion, as yet another verse of an old song, concluding that an issue of command influence can be waived. Elsewhere, I have expressed some thoughts on this issue that I will reaffirm but not reiterate here. See United States v. Hamilton, 41 MJ 32, 40-41 (CMA 1994) (Wiss, J., concurring in the result).
24. So there can be no misunderstanding and so that I do not have to address every aspect of the majority’s convoluted approach to when command influence is command influence — and if it is command influence, when it is bad versus when it is tolerable— let me say quite bluntly: The greatest risk presented by unlawful command influence has nothing to do with the stage at which it is wielded; it has nothing to do with whether an accused is bludgeoned with it or whether, in an exercise of ironic creativity, an accused is able to turn the tables and actually use it to his advantage.* Instead, it is in its insidiously pernicious character.
25. Unlawful command influence has been called a cancer of the military justice system; ruefully, opinions like the majority’s in this case permit a fertile field for that cancer by fostering a legal atmosphere where ignorance of its existence is made more likely. After today, anytime that a particular accused stumbles across an exercise of command influence and confronts the wrongdoer with it, all that the commander has to do is buy off that accused’s silence and go on his merry way, infecting other cases in which *22accused persons are ignorant of the lurking evil.
26. The majority assuages its collective conscience by making the assurance that it “will be ever vigilant to ensure unlawful command influence does not play a part in our military justice system.” ¶ 17. It makes that claim, however, at the end of an opinion that ignores the evil presence. Like cancer in a human body, this cancer in our system of
justice will not go away by shutting our eyes to it.
27. I believe that this Court will witness the day when it regrets the message that this majority opinion implicitly sends to commanders. However, because this accused learned of the influence and actually used it to extract a pretrial agreement with which he was fully satisfied, I find no prejudice in this case and so will join in affirming the decision below.

 Those factors do affect what appellate repercussions flow from the unlawful command action, see, e.g., United States v. Thomas, 22 MJ 388 (CMA 1986), cert, denied, 479 U.S. 1085, 107 S.Ct. 1289, 94 L.Ed.2d 146 (1987); see also -United States v. Stombaugh, 40 MJ 208, 214-15 (CMA 1994) (Wiss, J., concurring in part and in the result).